DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. Applicant argues that Humphreys teaches “either” a temperature sensor or a moisture sensor, but not both. See Remarks, page 1. Applicant amended the independent claims to recite that the sensor “detects a plurality of hair condition parameters.” Importantly, Applicant’s amendments does not recite that the device comprises a plurality of sensors. Rather, such language merely recites that the sensor is “for detecting” (emphasis added) and does not require that the sensor itself is what is itself doing the detecting of a plurality of parameters. The circuit that is coupled to the sensor in fact does not even require that it is transmitting parameters from the sensor, rather, merely requires that somewhere the circuit does receive the parameters and is connected to the sensor.
 Humphreys teaches, and Applicant admits, a sensor for detecting temperature. The sensed conditions are fed to a processor which calculates both temperature and humidity from the sensed conditions and treats the hair accordingly, meeting the claimed language as outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 17 recite the limitation "the hair condition parameter" in line 4. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphreys et al. (US Pub # 2012/0312320).
In regards to claims 1 and 3, Humphreys et al. teaches a hair treatment device, comprising:
a device body (Figure 1 at 1);
at least one sensor (330) arranged in or on the device body for detecting a plurality of hair condition parameters (Paragraphs 0045 and 0059 where the temperature data detected also provides for the moisture content to be calculated); and 
an electronic circuit device arranged in or on the device body (see Figure 3), the electronic circuit device being coupled to the at least one sensor for receiving the detected plurality of hair condition parameter (Paragraph 0062),
wherein the electronic circuit device is configured to control at least one hair treatment parameter based on the received detected plurality of hair condition parameter (Paragraphs 0010 and 0062 wherein the power of the heater is controlled due to sensed conditions from the sensor).

Regarding claim 2, Humphreys et al. teaches the hair treatment device has a straightening iron (Paragraph 0062).
Regarding claim 4, Humphreys et al. teaches at least one sensor is arranged to be brought into contact with hair of a user during the detection of the plurality of hair condition parameters (Paragraphs 0024 and 0073which teaches a variety of sensing means including direct sensing, which may take place as calculations and feedback are generated from the processor).
Regarding claim 6, Humphreys et al. teaches the electronic circuit device is further configured to determine a recommendation based on the received sensor value and to provide the recommendation to the user wherein the recommendation is at least one of a hair care product recommendation, a hair styling product recommendation, and a hair treatment recommendation (Paragraph 0023).
Regarding claim 8, Humphreys et al. teaches the electronic circuit device has a wireless data exchange device (Paragraph 0016).
Regarding claim 9, Humphreys et al. teaches the sensor has at least one of a group of sensors, the group of sensors having at least two of a temperature sensor (Paragraph 0036 where two temperature sensors are present).

In regards to claim 10, Humphreys et al. teaches a hair treatment device, comprising:
a device body (Figure 1 at 1);
at least one sensor (330) arranged in or on the device body for detecting a plurality of hair condition parameters (Paragraphs 0045 and 0059 where the temperature data detected also provides for the moisture content to be calculated); and 
an electronic circuit device arranged in or on the device body (see Figure 3), the electronic circuit device being coupled to the at least one sensor for receiving the detected plurality of hair condition parameter (Paragraph 0062),
wherein the electronic circuit device is configured to control at least one hair treatment parameter based on the received detected plurality of hair condition parameter (Paragraphs 0010, 0059 and 0062 wherein the power of the heater is controlled due to sensed conditions from the sensor);
a display device, the hair treatment device being configured to transmit to the display device the hair condition information item and/or the recommendation by the data exchange device (Paragraph 0016).

In regards to claims 11 and 16, Humphreys et al. teaches a hair treatment system, comprising:
a device body (Figure 1 at 1);
at least one sensor (330) arranged in or on the device body for detecting a hair condition parameter;
an electronic circuit device (see Figure 3) having a wireless data exchange device arranged in or on the device body (Paragraph 0016); and
a data processing device (Paragraph 0016);
wherein the electronic circuit device is coupled to the at least one sensor for receiving the detected hair condition parameter (Paragraph 0062 where the sensor senses heat and or moisture),
wherein the electronic circuit device is configured to transmit the received hair condition parameter to the data processing device by the wireless data exchange device (Paragraph 0016),
wherein the data processing device is configured, based on the received detected hair condition parameter, to determine a dosage of a hair treatment parameter wherein the electronic circuit device is further configured to dose the at least one hair treatment (Paragraphs 0015-0016; 0023-0024 where dosage of heat during treatment is provided).

Regarding claim 17, Humphreys et al. teaches detecting the hair condition parameter by the at least one sensor; and controlling the at least one hair treatment parameter based on the at least one hair condition parameter (see for example Paragraph 0062).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys et al. as applied to claim 1 above.
Regarding claim 7, Humphreys et al. teaches the at least one sensor is arranged within the device body (Paragraph 0035); however, does not expressly state that the sensor is sealed. However, providing discrete elements as sealed elements is a matter of ordinary skill in the art, obvious as a means to protect elements from contamination and or damage. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor of Humphreys et al. to be sealed, as a matter of obvious design choice to provide durability of the component.

In regards to claims 12-14, Humphreys et al. teaches a method of cosmetically treating hair of a user (via a straightening iron Paragraph 0062), the method comprising the steps of during a treatment detecting the hair condition parameter by the at least one sensor (Paragraphs 0059-0060 which teaches sensing moisture content and responding by controlling the temperature of the hair treatment device); and recommending dosing at lest one treatment agent based on the at least one hair condition parameter (Paragraph 0015). Humphreys et al. does not expressly teach dosing the hair treatment agent. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of using the tool of Humphreys et al. to include the step of applying the recommended treatment of the tool, as a matter of obvious user preference to heed the recommended treatment course.
Regarding claim 15, Humphreys et al. teaches transmitting the detected hair condition parameter to an external data processing device; and receiving the information provided by the external data processing device (Paragraph 0048), wherein determining the at least one hair treatment dosing is done based on the at least one hair condition parameter by the external data processing device (Paragraph 0049).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772                     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772